 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA
 8
                                                     ***
 9    MICHAEL J. WELLS,                                     Case No. 3:18-cv-00297-LRH-CLB

10                                         Plaintiff,       ORDER
11           v.

12    LINDA McMAHON, in her official
      capacity as the Administrator of the
13    U.S. Small Business Administration,
      and the NEVADA STATE
14    DEVELOPMENT CORPORATION,

15                                      Defendants.
16

17

18          On April 22, 2019, the court entered its order (ECF No. 39) which dismissed plaintiff's
19   claims against Linda McMahon, in her official capacity as the Administrator of the United States
20   Small Business Administration, and also dismissed plaintiff's claims against the Nevada State
21   Development Corporation. All but one claim was dismissed without prejudice, and the court stated
22   in its order (ECF No. 39, p 15 ln 3-14) that:
23          In lieu of dismissing Wells’ complaint against NSDC with prejudice, the Court will
            grant Wells leave to amend on five of his six claims. Federal Rule of Civil
24          Procedure 15(a) allows for a court to grant a party leave to amend a complaint
            “when justice so requires,” because the rule’s underlying purpose is to facilitate
25          decisions on the merits rather than pleadings or technicalities. Lopez v. Smith, 203
            F.3d 1122, 1127 (9th Cir. 2000) (en banc). Leave to amend should only be denied
26          if allowing the amendment would unduly prejudice the opposing party, cause undue
            delay, be futile, or if the moving party has acted in bad faith. Leadsinger, Inc. v.
            BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008). There is no reason to believe
27          that allowing Wells to amend his complaint will prejudice NSDC, and given the
            fact that Wells originally filed his complaint in state court, he should be given an
28
                                                        1
 1        opportunity to remedy the factual deficiencies within it. The Court will, however,
          dismiss Wells’s claim for equitable subrogation with prejudice for the reasons
 2        stated within this order.

 3

 4        However, almost one year later, plaintiff has not amended his complaint. And GOOD
 5   CAUSE APPEARING,
 6        IT IS HEREBY ORDERED that the Clerk of the Court shall CLOSE this matter.
 7        IT IS SO ORDERED.
 8

 9        DATED this 12th day of March, 2020.
10                                                    LARRY R. HICKS
                                                      UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                  2
